DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 2/23/22 has been entered.
	2. Claims 1-6,8,12-14 and 21-30 are pending within the application.
	3. The amendment filed 2/23/22 is sufficient to overcome the 35 USC 102 rejections of claims 1-3, 6, 8, 12 and 14. The previous rejections have been withdrawn.
	4. The amendment filed 2/23/22 is sufficient to overcome the 35 USC 103 rejections of claims 4-5, 7, 9-11, 13 and 15-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Pareek United States Patent Application Publication US 2014/0358982.
Regarding claim 1, Murphy discloses a system for enhanced data orchestration (EDO) using pre-trained machine learning models, comprising: 
at least one processor (Murphy, para [0036], processors); 
a non-transitory memory (Murphy, para [0036], memories); 
a plurality of pre-trained machine learning (ML) models stored in the non-transitory memory (Murphy, para [0073], a pre-trained machine learning model used at step 322 shown in fig 3, such as Google Vision; Murphy, para [0067], model is trained prior to use); 
a data format conversion application stored in the non-transitory memory that, when executed by the at least one processor, receives a message in a first format and converts the content of the message to a second format, wherein the data format conversion application is configured to convert a plurality of different formats to the second format (Murphy, para [0070], with regards to fig 3, element 305 unannotated images are sent; Murphy, para [0074-75], with regards to fig 3 elements 320 and 325, unannotated images (first format) are received and processed to generate object detection labels stored in a metadata record  (second format)); 
a mediation application stored in the non-transitory memory that, when executed by the at least one processor, receives the message in the second format from the data format conversion application, processes the message using at least some of the pre-trained ML models to obtain metadata associated with the message, and attaches the metadata to the message in the second format (Murphy, para [0076-77], multilabel classification model trained prior to use at step 330 of fig 3. Model used to generate a set of final taxonomy labels for each unannotated image sent and appends metadata record with taxonomy labels); and 
a message reassembly application stored in the non-transitory memory that, when executed by the at least one processor, reassembles the message with the attached metadata and transmits the reassembled message and metadata (Murphy, para [0080] and [0082], annotated image generated with unannotated image and generated metadata and delivered to a user computer).
Murphy does not disclose:
wherein the processing of the message to obtain metadata associated with the message and attaching of the metadata to the message occurs in-flight without the mediation application storing the message in permanent storage.
Pareek discloses:
wherein the processing of the message to obtain metadata associated with the message and attaching of the metadata to the message occurs in-flight without the mediation application storing the message in permanent storage (Pareek, para [0017], inflight defined as analysis performed prior to arrival in a persistent data store; Pareek, para [0020], augments data to include metadata).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include that it is done in-flight. The motivation for doing so would have been as  the number of data sources proliferates there is a growing need to analyze data prior to migration and persistent storage (Pareek, para [0004]).

Regarding claim 2, Murphy in view of Pareek discloses the system of claim 1. Murphy additionally discloses wherein the pre-trained ML models comprise at least one entity extraction ML model (Murphy, para [0076-77], multilabel classification model represents an entity extraction model).

Regarding claim 3, Murphy in view of Pareek discloses the system of claim 2. Murphy additionally discloses wherein the at least one entity extraction ML model comprises a name entity extraction ML model, a date entity extraction ML model, a place entity extraction ML model, a currency entity extraction ML model, or a company entity extraction model (Murphy, para [0076-77], multilabel classification model represents an entity extraction model, specifically a name entity extraction model which provides the names of objects, such as ‘dining room’).

Regarding claim 6, Murphy in view of Pareek discloses the system of claim 1. Murphy additionally discloses wherein the second format is an extensible markup language (XML) format or a JavaScript Object Notation (JSON) format (Murphy, para [0030] and [0073], google vision service, which is noted as one of the machine learning models that can be used in step 322 as a pre-trained machine learning model to generate a second format, returns a JSON text-based result).

Regarding claim 23, Murphy discloses a method of enhanced data orchestration (EDO), comprising: 
receiving, by a data format conversion application stored in a non-transitory memory and executable by at least one processor, a message in a first format(Murphy, para [0070], with regards to fig 3, element 305 unannotated images are sent); 
converting, by the data format conversion application, the content of the message to a second format, wherein the data format conversion application is configured to convert a plurality of different formats to the second format (Murphy, para [0074-75], with regards to fig 3 elements 320 and 325, unannotated images (first format) are received and processed to generate object detection labels stored in a metadata record  (second format)); 
receiving, by a mediation application stored in the non-transitory memory and executable by the at least one processor, the message in the second format from the data format conversion application (Murphy, para [0076], with regards to fig 3 step 330, multilabel classification processor receives label set from image metadata database); 
processing, by the mediation application, the message using pre-trained ML models stored in the non-transitory memory to obtain metadata associated with the message (Murphy, para [0076-77], with regards to fig 3 step 332, generates labels); 
attaching, by the mediation application, the metadata to the message in the second format (Murphy, para [0076-77], appends metadata record with taxonomy labels); 
reassembling, by a message reassembly application stored in the non-transitory memory and executable by the at least one processor, the message with the attached metadata (Murphy, para [0080] and [0082], annotated image generated with unannotated image and generated metadata and delivered to a user computer); and 
transmitting, by the message reassembly application, the reassembled message and metadata (Murphy, para [0080] and [0082], annotated image generated with unannotated image and generated metadata and delivered to a user computer).
Murphy does not disclose:
wherein the processing of the message to obtain metadata associated with the message and the attaching of the metadata to the message occurs in-flight without the mediation application storing the message in permanent storage.
Pareek discloses:
wherein the processing of the message to obtain metadata associated with the message and the attaching of the metadata to the message occurs in-flight without the mediation application storing the message in permanent storage (Pareek, para [0017], inflight defined as analysis performed prior to arrival in a persistent data store; Pareek, para [0020], augments data to include metadata).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include that it is done in-flight. The motivation for doing so would have been as  the number of data sources proliferates there is a growing need to analyze data prior to migration and persistent storage (Pareek, para [0004]).

Regarding claim 24, Murphy in view of Pareek discloses the method of claim 23. Murphy additionally discloses wherein the pre-trained ML models comprise at least one entity extraction ML model (Murphy, para [0076-77], multilabel classification model represents an entity extraction model).

Regarding claim 25, Murphy in view of Pareek discloses the method of claim 24. Murphy additionally discloses wherein the at least one entity extraction ML model comprises a name entity extraction ML model, a date entity extraction ML model, a place entity extraction ML model, a currency entity extraction ML model, or a company entity extraction model (Murphy, para [0076-77], multilabel classification model represents an entity extraction model, specifically a name entity extraction model which provides the names of objects, such as ‘dining room’).

Regarding claim 28, Murphy in view of Pareek discloses the method of claim 23. Murphy additionally discloses wherein the second format is an extensible markup language (XML) format or a JavaScript Object Notation (JSON) format (Murphy, para [0030] and [0073], google vision service, which is noted as one of the machine learning models that can be used in step 322 as a pre-trained machine learning model to generate a second format, returns a JSON text-based result).

Claim 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Pareek United States Patent Application Publication US 2014/0358982 in further view of L’Huillier United States Patent US 9,317,566.
Regarding claim 4, Murphy discloses the system of claim 1. Murphy does not disclose wherein the pre-trained ML models comprise a sentiment analysis ML model.
L’Huillier discloses wherein the pre-trained ML models comprise a sentiment analysis ML model (L’Huillier, col 10-11, rows 56-67 and 1-5, consumer review processing engine analyzes content to determine sentiment. Consumer review processing engine programmed prior to use; L’Huillier, col 14-15, rows 62-67 and 1-11, uses trained machine learning algorithms in the consumer review processing engine).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally included a sentiment analysis model. The motivation for doing so would have been to present meaningful, targeted information to users (L’Huillier, col 1, rows 16-25).
Regarding claim 26, Murphy in view of discloses the method of claim 23. Murphy in view of Pareek does not disclose wherein the pre-trained ML models comprise a sentiment analysis ML model.
L’Huillier discloses wherein the pre-trained ML models comprise a sentiment analysis ML model (L’Huillier, col 10-11, rows 56-67 and 1-5, consumer review processing engine analyzes content to determine sentiment. Consumer review processing engine programmed prior to use; L’Huillier, col 14-15, rows 62-67 and 1-11, uses trained machine learning algorithms in the consumer review processing engine).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally included a sentiment analysis model. The motivation for doing so would have been to present meaningful, targeted information to users (L’Huillier, col 1, rows 16-25)

Claim 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Pareek United States Patent Application Publication US 2014/0358982 in further view of Benson United States Patent Application Publication US 2021/0192387.
Regarding claim 5, Murphy discloses the system of claim 1. Murphy does not disclose wherein the pre-trained ML models comprise a behavioral anomaly ML model.
Benson discloses a behavioral anomaly model (Benson, para [0051], anomaly detection of behavioral data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally included a behavioral anomaly model. The motivation for doing so would have been an improvement and flexibility in processing multi-variable complex data (Benson, para [0003]).

Regarding claim 27, Murphy in view of discloses the method of claim 23. Murphy in view of Pareek does not disclose wherein the pre-trained ML models comprise a behavioral anomaly ML model.
Benson discloses a behavioral anomaly model (Benson, para [0051], anomaly detection of behavioral data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally included a behavioral anomaly model. The motivation for doing so would have been an improvement and flexibility in processing multi-variable complex data (Benson, para [0003]).

Claims 8, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Mendiola United States Patent US 8,078,677.
Regarding claim 8, Murphy discloses a method of enhanced data orchestration (EDO), comprising: 
receiving a first message by a mediation application executing on a computer system (Murphy, para [0070], with regards to fig 3, element 305 unannotated images are received); 
parsing the first message by the mediation application into features based at least in part on using a first machine learning (ML) model (Murphy, para [0073], a pre-trained machine learning model used at step 322 shown in fig 3, such as Google Vision); 
based on the features, requesting information associated with the features by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
receiving information associated with the features by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
analyzing the information associated with the features by the mediation application based at least in part on invoking a second ML model by the mediation application that executes on the computer system (Murphy, para [0076-77], multilabel classification model trained prior to use at step 330-335 of fig 3. Model used to analyze the encoded multi-label object detection label set  and generate a set of final taxonomy labels for each unannotated image sent); 
assembling a second message by the mediation application based on the first message(Murphy, para [0076-77], appends metadata record with taxonomy labels as part of assembly of message sent to a user computer in para [0082]); 
attaching metadata provided by analyzing the information associated with the features by the mediation application to the second message (Murphy, para [0080] and [0082], annotated image generated with unannotated image and generated metadata); and 
transmitting the second message (Murphy, para [0080] and [0082], annotated image delivered to a user computer).
Murphy does not disclose:
wherein the parsing identifies an individual associated with the first message;
features are the identified individual; and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual.
Mendiola discloses:
wherein the parsing identifies an individual associated with the first message (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user);
features are the identified individual (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user); and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual (Mendiola, col 4, rows 36-45, generates a list of records related to the handle using a social networking interface).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the parsing and machine learning models of Murphy to include accessing a social network and identify and individual. The motivation for doing so would have been to present targeted recommendations to a user (Mendiola, col 4, rows 36-45).

Regarding claim 12, Murphy in view of Mendiola discloses the method of claim 8. Murphy additionally discloses wherein the first message is received in a first format, further comprising converting the first message to a second format, wherein the mediation application parses the first message in the second format (Murphy, para [0070], with regards to fig 3, element 305 unannotated images are sent; Murphy, para [0074-75], with regards to fig 3 elements 320 and 325, unannotated images (first format) are received and processed to generate object detection labels stored in a metadata record  (second format)), and wherein assembling the second message comprises building the second message in the first format (Murphy, para [0080] and [0082], annotated image generated with unannotated image and generated metadata).

Regarding claim 14, Murphy in view of Mendiola discloses the method of claim 8. Murphy additionally discloses wherein the ML model is an entity extraction ML model, a personally identifiable information (PII) ML model, a language translation ML model, a sentiment analysis ML model, or a behavior anomaly ML model (Murphy, para [0073], a pre-trained machine learning model used at step 322 shown in fig 3, such as Google Vision represents an entity extraction model).

Regarding claim 21, Murphy in view of Mendiola discloses the method of claim 8. Murphy additionally discloses wherein the second ML model is an entity extraction ML model, a personally identifiable information (PII) ML model, a language translation ML model, a sentiment analysis ML model, or a behavior anomaly ML model (Murphy, para [0076-77], multilabel classification model represents an entity extraction model).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Mendiola United States Patent US 8,078,677 in further view of Pareek United States Patent Application Publication US 2014/0358982.
Regarding claim 13, Murphy in view of Mendiola discloses the method of claim 8. Murphy in view of Mendiola does not disclose wherein the first message is not stored in permanent storage by the mediation application.
Pareek discloses wherein the first message is not stored in permanent storage by the mediation application (Pareek, para [0017], inflight defined as analysis performed prior to arrival in a persistent data store; Pareek, para [0020], augments data to include metadata).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include that it is done in-flight. The motivation for doing so would have been as  the number of data sources proliferates there is a growing need to analyze data prior to migration and persistent storage (Pareek, para [0004]).

Regarding claim 22, Murphy in view of Mendiola discloses the method of claim 8. Murphy in view of Mendiola does not disclose the additional limitations of claim 22. 
Pareek discloses:
wherein assembling of the second message and 5Atty. Docket No: 4639-01200Patent attaching the metadata provided by analyzing the information associated with the individual to the second message occurs in-flight without the mediation application storing the first or second messages in permanent storage (Pareek, para [0017], inflight defined as analysis performed prior to arrival in a persistent data store; Pareek, para [0020], augments data to include metadata).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include that it is done in-flight. The motivation for doing so would have been as  the number of data sources proliferates there is a growing need to analyze data prior to migration and persistent storage (Pareek, para [0004]).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy United States Patent Application Publication US 2019/0325259 in view of Pareek United States Patent Application Publication US 2014/0358982 in further view of Mendiola United States Patent US 8,078,677.
Regarding claim 29, Murphy in view of Pareek discloses the method of claim 23. Murphy additionally discloses:
parsing, by the mediation application, the message into features based at least in part on using the pre-trained ML models (Murphy, para [0073], a pre-trained machine learning model used at step 322 shown in fig 3, such as Google Vision); 
based on the features, requesting, by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
receiving, by the mediation application, information associated with the individual by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
analyzing, by the mediation application, the information associated with the individual based at least in part on invoking one or more of the ML models to obtain metadata corresponding to the information associated with the individual (Murphy, para [0076-77], multilabel classification model trained prior to use at step 330-335 of fig 3. Model used to analyze the encoded multi-label object detection label set  and generate a set of final taxonomy labels for each unannotated image sent); 
Murphy does not disclose:
wherein the parsing identifies an individual associated with the first message;
features are the identified individual; and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual.
Mendiola discloses:
wherein the parsing identifies an individual associated with the first message (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user);
features are the identified individual (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user); and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual (Mendiola, col 4, rows 36-45, generates a list of records related to the handle using a social networking interface).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the parsing and machine learning models of Murphy to include accessing a social network and identify and individual. The motivation for doing so would have been to present targeted recommendations to a user (Mendiola, col 4, rows 36-45).

Regarding claim 30, Murphy in view of Pareek discloses the system of claim 1. Murphy additionally discloses:
parse, by the mediation application, the message into features based at least in part on using the pre-trained ML models (Murphy, para [0073], a pre-trained machine learning model used at step 322 shown in fig 3, such as Google Vision); 
based on the features, request, by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
receive, by the mediation application, information associated with the individual by the mediation application (Murphy, para [0076], once the first set of object labels are complete, a request for predicted multi-label image classification is sent to the multilabel classification processor. The request includes the encoded multi-label object detection label set); 
analyze, by the mediation application, the information associated with the individual based at least in part on invoking one or more of the ML models to obtain metadata corresponding to the information associated with the individual (Murphy, para [0076-77], multilabel classification model trained prior to use at step 330-335 of fig 3. Model used to analyze the encoded multi-label object detection label set  and generate a set of final taxonomy labels for each unannotated image sent); 
Murphy does not disclose:
wherein the parsing identifies an individual associated with the first message;
features are the identified individual; and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual.
Mendiola discloses:
wherein the parsing identifies an individual associated with the first message (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user);
features are the identified individual (Mendiola, col 4, rows 27-35, upon receipt of each file transfer, interpreted as a message, identifies handle of user); and 
based on the features and in response to the parsing, requesting information associated with the individual by the mediation application by accessing one or more of a social network web site, a demographic information application server, or a really simple syndication (RSS) feed to obtain information about the individual (Mendiola, col 4, rows 36-45, generates a list of records related to the handle using a social networking interface).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the parsing and machine learning models of Murphy to include accessing a social network and identify and individual. The motivation for doing so would have been to present targeted recommendations to a user (Mendiola, col 4, rows 36-45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,8,12-14 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178